Citation Nr: 1715862	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:    Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (RO).

This matter was previously before the Board, and, in December 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issues of diabetes mellitus Type II; MAC; hypertension and acquired psychiatric disorder including post-traumatic stress disorder (PTSD) were denied by a February 2017 rating decision.  The Veteran filed a notice of disagreement in March 2017 and is awaiting the issuance of a statement of the case. 


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of the following levels of hearing impairment:  Level II prior to May 2014,  Level III from May 2014 to December 2016, and Level I thereafter.
		
2.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment: Level II prior to April 2009, Level IV from April 2009  to May 2014, Level III from May 2014 to December 2016, and Level II thereafter.

CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met during the period on appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination.  An additional examination was provided in substantial compliance with the Board's remand instructions.  Finally, the audiological examinations of record discuss the effects of the Veteran's hearing loss on his employment and overall functioning.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss

The Veteran filed a claim seeking a compensable rating for bilateral hearing loss in February 2009.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  See also Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran underwent a VA examination in April 2009.  The measured pure tone threshold values were as follows in decibels:
	

Hertz

500
1000
2000
3000
4000
RIGHT
35
35
55
65
70
LEFT
35
40
65
70
60

The average pure tone threshold in the right ear was 56.25 decibels and 58.75 decibels in the left ear.  The Veteran's speech recognition score (performed with the Maryland CNC word list) was 84 percent in the right ear and 82 percent in the left ear.  The examiner opined that the Veteran's diagnosed hearing loss resulted in functional impairment.  The examiner noted that the Veteran will have considerable difficulty hearing and understanding speech when it is spoken at a normal conversational level and a distance of three to five feet.  In addition, the examiner reported that the Veteran may understand what others are saying at work or not hear them at all.  The examiner concluded that effective communication for the Veteran's ability to perform physical and sedentary activities of employment will be compromised.  The Veteran received hearing aids after the April 2009 examination.

In a December 2009 treatment record, it was noted that the Veteran's right ear hearing aid was working well.



The Veteran underwent a VA audiological evaluation in May 2014.  The measured pure tone threshold values were as follows in decibels:
	

Hertz

500
1000
2000
3000
4000
RIGHT
30
35
60
70
65
LEFT
30
40
70
75
65

The average pure tone threshold in the right ear was 58 decibels and 63 decibels in the left ear.  The Veteran's speech recognition score (performed with the Maryland CNC word list) was 88 percent in the right ear and 84 percent in the left ear.  When asked whether hearing loss impacts the ordinary conditions of the Veteran's daily life including the ability to work, the examiner reported that the Veteran has a severe high frequency hearing loss, that will make it difficult for him to understand people when not directly facing them.  The examiner also reported that the Veteran currently wears VA issued amplification and his degree of hearing loss should not preclude him from seeking gainful employment, specifically when using his hearing aids.

The Veteran underwent a third VA examination December 2016.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
35
35
60
65
60
LEFT
40
65
65
65
65

The average pure tone threshold in the right ear was 55 decibels and 58.75 decibels in the left ear.  The Veteran's speech recognition score (performed with the Maryland CNC word list) was 100 percent bilaterally.  When asked whether hearing loss impacts the ordinary conditions of daily life including the ability to work, the Veteran reported yes, and described (without hearing aids) that he cannot hear voices and his grandkids unless they are looking at him.  The Veteran also reported that when wearing his hearing aids he hears everything.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

At the November 2006 VA examination,  the average pure tone threshold in the right ear was 46 decibels and the Veteran's speech recognition score was 90 percent.  Therefore, the right ear warranted a designation of II.  The average pure tone  threshold in the left ear was 50 decibels and the Veteran's speech recognition was 88 percent.  Therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in November 2006 was noncompensable.

At the April 2009 VA examination, the average pure tone threshold in the right ear was 56.25 decibels and the Veteran's speech recognition was 84 percent.  Therefore, the right ear warranted a designation of II.  The average pure tone threshold in the left ear was 58.75 decibels and the Veteran's speech recognition score was 82 percent.  Therefore, the left ear warranted a designation of IV.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in April 2009 was noncompensable.

At the May 2014 VA examination, the average pure tone threshold in the right ear was 58 decibels and the Veteran's speech recognition score was 88 percent.  Therefore, the right ear warranted a designation of III.  The average pure tone threshold in the left ear was 63 decibels and the Veteran's speech recognition score was 84 percent.  Therefore, the left ear warranted a designation of III.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in May 2014 was noncompensable.

At the December 2016 VA examination,  the average pure tone threshold in the right ear was 55 decibels and the Veteran's speech recognition score was 100 percent.  Therefore, the right ear warranted a designation of I.  The average pure tone threshold in the left ear was 58.75 decibels and the Veteran's speech recognition score was 100 percent.  Therefore, the left warranted designation of II. As a result, the percentage evaluation in December 2016 was noncompensable.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay reports of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

In August 2010, the Veteran filed his substantive appeal arguing that he should be compensated for his hearing loss, because VA had given him hearing aids.  However, as explained above, VA regulations specifically identify hearing thresholds at which compensation will be awarded.  This determination is made strictly on the results of hearing tests.  While VA acknowledges that the Veteran has hearing loss which resulted from his honorable military service, service for which the Department is deeply appreciative, the results of testing simply have not supported the assignment of a compensable rating at any point during the course of the Veteran's appeal.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration regarding qualifying for hearing aids and the schedular rating criteria, however, the schedular rating criteria is provided in the VA regulations and is consistently administered in all hearing loss cases.  The Board does not have the authority to direct a different hearing test or rating criteria.

Here, the weight of the evidence fails to demonstrate that the Veteran is entitled to a compensable disability for his bilateral hearing loss.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a compensable disability for bilateral hearing loss is denied.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not specifically alleged that he is unemployable on account of his service connected hearing loss.  Thus, the Board finds that Rice is inapplicable.


ORDER

A compensable disability rating for bilateral hearing loss is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


